Citation Nr: 0938571	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a TDIU.  Specifically, 
he claims that he can no longer work as an insurance salesman 
because it requires too much traveling and driving, which he 
is unable to do.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  Disabilities resulting from a common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a)(1) (2009).

The Board notes that the Veteran is service-connected for 
diabetes mellitus, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated as 20 percent disabling; peripheral 
neuropathy of the left upper extremity, rated as 10 percent 
disabling; peripheral neuropathy of the right upper 
extremity, rated as 10 percent disabling; hypertension, rated 
as noncompensable; diabetic retinopathy, rated as 
noncompensable; and erectile dysfunction, rated as 
noncompensable.  He is also in receipt of special monthly 
compensation for loss of use of a creative organ.  The 
combined disability rating is 60 percent.  As the Veteran's 
disabilities are of a common etiology (they are all due to 
his diabetes mellitus), he meets the minimum schedular 
requirements for a TDIU.

With respect to whether the Veteran's service-connected 
disabilities render him unemployable, the record reflects 
that in a June 2006 VA Form 21-4192, the Veteran indicated 
that he was last employed in February 2004 as a life 
insurance salesman.  He indicated that he resigned from that 
position.  

An April 2006 VA examination report notes that the Veteran's 
service-connected diabetes mellitus significantly affects his 
occupation in that it causes lack of stamina.  It was noted 
that he misses a few hours each day from work because of this 
disability.

An April 2006 VA treatment record addendum notes that the 
Veteran was then employed in a job which required travel and 
a lot of talking, which he found to be difficult.

A September 2006 VA examination report regarding diabetic 
retinopathy does not contain any information regarding the 
effect of the disability on the Veteran's ability to work.  

In an October 2006 VA Form 21-8940, the Veteran stated that 
he was last employed on a full-time basis in June 2005.  He 
stated that he was self-employed as an insurance agent.  A 
November 2006 statement from the Veteran's representative 
indicates that the Veteran's usual occupation of insurance 
salesman requires him to do a lot of traveling by car.  The 
statement also indicates that his disabilities have caused 
him to miss more than 168 days from work since 2004.  It was 
further noted that he generally works about 50 hours per 
week.  However, he is now unable to do that because of his 
service-connected disabilities.  

The record is unclear regarding when the Veteran was actually 
last employed, as he previously indicated that he was last 
employed in February 2004 and then in June 2005, yet records 
reveal that he was still employed in April 2006.  Regardless, 
there is evidence that his diabetes mellitus significantly 
affects his ability to work.  Therefore, the Board has 
determined that a remand is necessary in order to obtain an 
opinion regarding the Veteran's unemployability.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding 
records of VA treatment for the service-
connected disabilities dating from August 
2007 to the present.

2.  Arrange for the Veteran to undergo a VA 
examination by an appropriate physician.  
The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a higher 
rating.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician designated 
to examine the Veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical history 
and assertions.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  All clinical 
findings should be reported in detail.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disability or the 
Veteran's age-it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities (specifically, 
diabetes mellitus, peripheral neuropathy of 
the upper and lower extremities, 
hypertension, diabetic retinopathy, and 
erectile dysfunction), either individually 
or in concert, render him unable to obtain 
or retain substantially gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




